Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2021 has been entered.

Status of Claims
This is in response to the amendment filed on 04/16/2021   Claims 1-11 have been amended.  Claims 1-11 are pending and have been considered.

Priority
16138826, filed 09/21/2018 claims foreign priority to 2017-205677, filed 10/24/2017.

Drawings
The drawings filed on 09/21/20218 are accepted.

Specification
The specification filed on 09/21/2018 is accepted.

Response to Arguments
Applicant’s arguments, see remarks pages 8-9, with respect to “Remarks Regarding Claims Objections”   have been fully considered and are persuasive.  The objection to the claims has been withdrawn in view of the amendment to the claims. 
Applicant's arguments  with respect to“ Remarks Regarding Claim 35 U.S.C. §§102/103 Rejections such as “Accordingly, the Applicant respectfully submits that Penilla fails to disclose at least “Throughout the disclosure of Penilla, Penilla at least fails to teach that acquiring the key information from a server according to a predetermined manipulation of an owner user with respect to a predetermined graphical user interface (GUI); setting mobile terminals of a plurality of regular users of the vehicle as distribution targets, and the regular users include the owner user; and distributing the key information in which a period of time in which the key information is available for each of the regular users overlap, to each of the plurality of mobile terminals as recited in the amended independent claims 1, 4-6, and 11
Penilla et al teaches see par.35, 80, 269 wherein the owner user utilizing his mobile device to communicate and send e-keys to other recipients and further teaches see par.280 that a user or owner can send e-keys directly from one smart phone to another smart phone or one device to another device without the need for server involvement. Assignment of e-keys in this manner may have lower levels of security, but the assignment of e-keys can still be associate with uniquely associated access codes. The unique access codes can be generated by the mobile devices using applications, and expiration, cancellation or revoking of assignee-keys can be made or conducted via the mobile device (or any computing device, including the electronics of the vehicle). In some embodiments, the mobile device will communicate with the server and in other embodiments no server communication will be needed. Which meet the limitations of acquire the key information from a server according to a predetermined manipulation of an owner user with respect to a predetermined graphical user interface (GUI). The examiner further notes the owner via his or her mobile device display graphical user interface to request, and or generate and assign privilege to e-keys.
The examiner further note that Penilla et al
Penilla et al teaches par.34-36, user can assign an ad advisor account to any individual, wherein the advisor account can be assigned to a guest driver of a vehicle. The guest driver can be, for example, a friend, a known individual, a service person, a valet person or valet service, etc. Figs. 8, 18, 20, 261-267, Figs.26-35an owner of the vehicle Bob, is able to assign electronic keys (e-keys) 650 to any number of users. The device of the guest, who is the recipient of the electronic keys can be of any type of the device “and Penilla et al further teaches par. 8-9, 11, 53, 261-267, The unique generation of access codes enables each electronic keyed to be different for each user and each e-key can expire at any time set by a requesting user or can be canceled at any time from a device having access to the Internet. Thus, multiple e-keys can co-exist.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. U.S. 2017/0050617 A1 in view of Tagami et al U.S. 5,812,070 A.
Claims 1, 4 and 5: Penilla et al teaches an information processing method that is executed by an information processing device, an information processing device comprising a central processing unit (CPU), the CPU being programmed to, the inform information processing method comprising and a non-transitory computer readable par.88-90):
limit a period of time in which key information is available, by generating the key information that is transmitted by a mobile terminal to a vehicle for unlocking or activating the vehicle and is defined such that the vehicle reads the period of time, or by generating corresponding relationship information indicating a relationship between identification information corresponding to the key information and the period of time in which the key information is available, the corresponding relationship information being for responding to an inquiry regarding the period of time from the vehicle (par. 34,37, 38,42-45, 47-54 receiving, at a server, a request to generate e-keys for a vehicle associated with a user account, the request identifying a recipient and metadata defining privileges of use for the e-keys. each of a plurality of activated e-keys is associated with different or same privilege settings, as defined in the request to assign the e-keys. The encrypted e-keys are configured for wireless transfer to the vehicle from the device of the recipient. The wireless transfer includes transfer of a device ID of the device of the recipient, and the encrypted e-keys are configured to be decrypted by the vehicle and the access code is associated with the device ID on the vehicle. The access code is transmitted to the device of the recipient from the vehicle, such that the vehicle provides access for use to the device when the access code is used by the device having the device ID. The access code functions as the e-keys for the vehicle and the metadata includes privileges for use of the vehicle while using the e-keys. each e-key is associated with an expiration time, and upon reaching the expiration time, the e-keys are invalidated): and
distribute to the mobile terminal regarding a predetermined service, the key information according to each request from each of a plurality of service providers (such shared vehicle service, as in Fig.7, car sharing service as in Fig 8, dealership as in Fig.18) each of which provides the predetermined service regarding the vehicle (par.34-36, user can assign an ad advisor account to any individual, wherein the advisor account can be assigned to a guest driver of a vehicle. The guest driver can be, for example, a friend, a known individual, a service person, a valet person or valet service, etc. Figs. 8, 18, 20, 261-267, Figs.26-35an owner of the vehicle Bob, is able to assign electronic keys (e-keys) 650 to any number of users. The device of the guest, who is the recipient of the electronic keys can be of any type of the device),
wherein the CPU is further programmed to
acquire the key information from a server according to a predetermined manipulation of an owner user with respect to a predetermined graphical user interface (GUI) (par.35, 80, 269 wherein the owner user utilizing his mobile device to communicate and send e-keys to other recipients);
par.279, 301, various e-keys can be assigned by John to various different parties. Each e-key assignment can be associate with a different unique code generated by the server. Each unique code can then be used to associate those e-keys with the same vehicle, but assigned to different devices/people with different privileges. The different e-keys having different access codes can then be encrypted and sent to the user for access of the vehicle); and
Penilla et al does not specifically teach, However Tagami et al in a similar field of endeavor teaches 
distribute the key information in which the period of time in which the key information is available for each of the regular users overlap, to each of the plurality of mobile terminals (col.7, line 60 to col.8, line 10, the shared vehicle rental system according to the present invention can increase the usage or operating efficiency of the motor vehicles C by allowing users of the second group G2 to use motor vehicles C while those motor vehicles C are not being used by the users of the first group G1. Although the first and second usage time zones of the first group G1 and the usage time zone of the second group G2 slightly overlap each other), 
Penilla et al with the addition feature of Tagami et al in order to provide a shared vehicle rental system which increases the usage or operating efficiency of each motor vehicle to minimize the number of motor vehicles required by the shared vehicle rental system, as suggested by Tagami et al col.1, lines 60-65.
Claims 6 and 11: Penilla et al a non-transitory computer readable medium storing an information processing program, the information processing program causing an information processing device provided in a first mobile terminal to execute and an information processing method that is executed by an information processing device provided in a mobile terminal (par.88-90), the information processing method comprising:
receiving key information for unlocking or activating a vehicle and that is transmitted to the vehicle, the key information being distributed from an external device (par. 7-9, 261-267, the server (external device) is configured to generate a unique access code for the request, and the unique access code is configured with privileges for use of the vehicle. The unique access code is sent as an encrypted unique access code to the portable device over a wireless network. The encrypted unique access code is configured for local wireless transmission to said electronics associated with said vehicle. The electronics associated with said vehicle is configured to decrypt the encrypted access code and enable access to use said vehicle in accordance with the privileges for use defined by said unique access code. The privileges for use further defining a period of time during which the unique access code is to remain active for use of the vehicle. The unique access code when active operates as the e-key for the vehicle to enable one or more functions of unlocking of the vehicle, starting the vehicle, driving the vehicle, or locking the vehicle); 
causing the key information to be distributed from the external device according to a second mobile terminal in which the key information is available in a condition where the key information is distributed to the first mobile terminal by transmitting a request signal to the external device a predetermined manipulation of a user with respect to the first mobile terminal (par.9-11, 21, 261-267, receiving a request to generate electronic key (e-key) for an identified recipient to use a vehicle. The request includes identifying information for enabling sending of the e-key to the recipient via an electronic transmission. The request includes a condition of use of the vehicle. The method includes generating the e-key. The e-key is associated with the condition of use of the vehicle);
acquiring the key information from a server according to a predetermined manipulation of an owner user with respect to a predetermined graphical user interface (GUI) (par.35, 80, 269, wherein the owner user utilizing his mobile device to communicate and send e-keys to other recipients);
setting mobile terminals of a plurality of regular users of the vehicle as distribution targets, and the regular users include the owner user (par.279, 301, various e-keys can be assigned by John to various different parties. Each e-key assignment can be associate with a different unique code generated by the server. Each unique code can then be used to associate those e-keys with the same vehicle, but assigned to different devices/people with different privileges. The different e-keys having different access codes can then be encrypted and sent to the user for access of the vehicle); and
Penilla et al does not specifically teach, However Tagami et al in a similar field of endeavor teaches 
distributing the key information in which the period of time in which the key information is available for each of the regular users overlap, to each of the plurality of mobile terminals (col.7, line60 to col.8, line 10, the shared vehicle rental system according to the present invention can increase the usage or operating efficiency of the motor vehicles C by allowing users of the second group G2 to use motor vehicles C while those motor vehicles C are not being used by the users of the first group G1. Although the first and second usage time zones of the first group G1 and the usage time zone of the second group G2 slightly overlap each other), 
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the teaching of Penilla et al with the addition feature of Tagami et al in order to provide to provide a shared vehicle rental system which increases the usage or operating efficiency of each motor vehicle to minimize the number of motor vehicles required by the shared vehicle rental system, as suggested by Tagami et al col.1, lines 60-65.
Claim 3: Penilla et al teaches wherein the CPU is programmed to:
 store attribute information on a user of each of the plurality of the mobile terminals (par.132-133), and
distribute the key information with an authority to be unable to activate the vehicle to the mobile terminal of the user who is determined to be enable to drive the vehicle based on the attribute information, among the plurality of mobile terminals (Figs.29, 34, par. 12, 25, 43, 48, 117, 256, 293-294, 303).
Claim 8:  Penilla et al teaches
acquiring candidate terminal information on candidate terminals that are candidates of the second mobile terminal around a current position of the first mobile terminal from the external device (par.266-267, 270, 279, 281),
par.266-267, 270, 279, 281).
Claim 9: Penilla et al teaches  
acquiring predetermined identification information from the second mobile terminal (par.266-267, 270, 279, 281),
wherein in the transmitting of the key information or causing of the key information to be distributed, the key information is caused to be distributed from the external device to the second mobile terminal based on the identification information (par.266-267, 270, 279, 281).
Claim 10: Penilla et al teaches:
     wherein in the transmitting of the key information or causing of the key information to be distributed, link information according to a URL scheme for activating a predetermined application for acquiring the key information from the external device is transmitted to a mail address of a user or an account of a predetermined social networking service corresponding to the second mobile terminal, to cause the key information to be distributed from the external device to the second mobile terminal (par.9-11, 21, 261-267).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. U.S. 2017/0050617 A1 in view of Tagami et al U.S. 5,812,070 in further view of  Kim et al U.S.2015/0262441 A1.
Claim 2: the combination teaches wherein;
the CPU is programmed to impart the key information with a authority, by generating the key information that is defined such that the vehicle reads the period of time in which the key information is available, or by generating the corresponding relationship information indicating the relationship between the identification information corresponding to the key information and the period of time in which the key information is available, the corresponding relationship information being for responding to the inquiry regarding the period of time from the vehicle (Penilla et al, par. 34,37, 38,42-45, 47-54), and
 in accordance with the request the CPU is programmed to distribute the key information with the authority regarding the period of time in which the key information is available or Penilla et al, par. 261-267).
The combination fails to teach, however Kim et al in a similar field of endeavor teaches 
Fig.17, Fig.19), 
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the combined teaching of Penilla et al with the addition feature of Kim et al in order to provide the ability for setting restrictions on the usage of a function of a smart key in order to prevent a user of a duplicate smart key from accessing functions of the original smart key is in demand, as suggested by Kim et al par.7.
Claim 7: the combination teaches 
wherein in the transmitting of the key information or causing of the key information to be distributed, the key information in which a period of time in which the key information is caused to be distributed from external device to the second mobile terminal, wherein a period of time in which the key information is available or the number of times the key information is available is limited (Penilla et al, par. 261-267).
The combination fails to teach, however Kim et al in a similar field of endeavor teaches 
wherein the number of times the key information is available is limited (fig.17, Fig.19), 
Penilla et al with the addition feature of Kim et al in order to provide a method of setting restrictions on the usage of a function of a smart key in order to prevent a user of a duplicate smart key from accessing functions of the original smart key is in demand, as suggested by Kim et al par.7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATOUMATA TRAORE whose telephone number is (571)270-1685.  The examiner can normally be reached on 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






Saturday, June 5, 2021
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436